DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-10, 15-20 are subject under examination. 

				Response to Arguments

Rejection of claims 1, 8, 19 and 20 under 35 USC 112(a) or 35U.S.C 112 (pre-AIA ), first paragraph has been withdrawn in response to the arguments on page 5-8,  filed on 05/03/2022.
Rejection of claims 1-3, 8-10, 15-20 under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, has been withdrawn in response to the amendment.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.     Claim(s) 1, 8,15-18 is/are rejected under 35 U.S.C. 103 unpatentable over Belleschi (US 20210219320 A1) and Desai (US 2019/0052436 A1)  in view of Lee (US 20190132104).

Regarding claim 1, Belleschi teaches a method of a terminal (See para 0036 “The second UE 30 acts as the receiving radio device”) in a communication system, the method comprising:
Receiving, from a first terminal, first sidelink control information (SCI) and first data corresponding to the first SCI ( para 0051 “The first UE 20 then sends SCI 302 to the second UE 30”; see para 0039 “the SCI carries a SA for the intended D2D radio transmission”; see para 0058 “The prioritization of the D2D radio transmissions may also be based on a capability of the second UE 20. For example, if the second UE 20 has an advanced receiver, so that it is able to receive the two co-channel transmissions from the first UE 20 and the third UE 40”) the first SCI including a first priority information (see para 0052 “the SCI 302 may indicate a priority of the intended D2D radio transmission” ]
Receiving, from a second terminal, second SCI and second data corresponding to the second SCI, (see para 0054 “the third UE 40 sends SCI 303 to the second UE 30”; see para 0057 “the second UE 30 then performs prioritization of the intended D2D radio transmissions”; see para 0058 “The prioritization of the D2D radio transmissions may also be based on a capability of the second UE 20. For example, if the second UE 20 has an advanced receiver, so that it is able to receive the two co-channel transmissions from the first UE 20 and the third UE 40”)  the second SCI including a second priority information (see para 0055 “the SCI 303 may indicate a priority of the intended D2D radio transmission by the third UE 40. For example, such priority could be indicated by a PPPP in the SCI 303”);
Belleschi doesn’t teach identifying whether a feedback associated with the first data and a feedback associated with the second data are enabled based on the first SCI and the second SCI;  identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped and the feedback associated with the first data and the feedback associated with the second data are enabled ;and
transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.  
Desai (US 2019/0052436 A1) identifying whether a feedback associated with the first data and a feedback associated with the second data are enabled based on the first SCI and the second SCI (see para 0035 “The operations further include transmitting, to a second mobile device, an SCI associated with the data packet on a PSCCH. The SCI indicates the ACK/NACK resources associated with the data packet,”; see para 0140 “two SCIs...from vehicle 274, and .. from vehicle 276.”)[ since SCI indicates the ACK/NAC resources, it implies ACK/NACL are enabled]
identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped and the feedback associated with the first data and the feedback associated with the second data are enabled (See para 0139 “The feedback from vehicle 274 and from vehicle 276 may collide at vehicle 272 when the feedback is transmitted at the same time on the same resources… the feedback from vehicle 274 is delayed,”; 0032 “determining to transmit the ACK or the NACK before transmitting a second ACK or NACK corresponding to the second data packet, in accordance with a priority level”; see para 0035 “The operations further include transmitting, to a second mobile device, an SCI associated with the data packet on a PSCCH. The SCI indicates the ACK/NACK resources associated with the data packet,”; see para 0140 “two SCIs...from vehicle 274, and .. from vehicle 276.”)[ since SCI indicates the ACK/NAC resources, it implies ACK/NACL are enabled; ACK/NACK is based on the priority in the SCIs ];and
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped in the system of Belleschi. The motivation is to prevent collision (Desai : see para 0158)
Modified Belleschi doesn’t teach transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.
Lee teaches transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.  (See para 0267 “If a transmission time of the ACK/NACK information for the unicast data and a transmission time of the ACK/NACK information for the multicast data overlap, the UE may shift  a transmission time of the ACK/NACK information having a lower priority based on priority (S1720). See para 0282 “the UE may transmit ACK/NACK information for the unicast data and ACK/NACK information for the multicast data based on the shifted transmission time (S1730)”)[ when there is overlap between ACKs resources, ACK associated with the lower (smaller) priority is transmitted by using shifted transmission time.] 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information in the system of Belleschi. The motivation is to delay transmission of ACK/NACK for data having a relatively low priority. (Lee: see para 0267) 

Regarding claim 8, Belleschi teaches a terminal in a communication system (See para 0123 “receiving UE 30”), the terminal comprising:
a transceiver (See fig.9 element 910 ); and
a controller coupled with the transceiver(See fig. 9 element 950”) and configured to:
receive, from a first terminal, first sidelink control information (SCI) and first data corresponding to the first SCI, ( para 0051 “The first UE 20 then sends SCI 302 to the second UE 30”; see para 0039 “the SCI carries a SA for the intended D2D radio transmission”; see para 0058 “The prioritization of the D2D radio transmissions may also be based on a capability of the second UE 20. For example, if the second UE 20 has an advanced receiver, so that it is able to receive the two co-channel transmissions from the first UE 20 and the third UE 40”) the first SCI including a first priority information (see para 0052 “the SCI 302 may indicate a priority of the intended D2D radio transmission”)
Receive, from a second terminal, second SCI and second data corresponding to the second SCI, (see para 0054 “the third UE 40 sends SCI 303 to the second UE 30”; see para 0057 “the second UE 30 then performs prioritization of the intended D2D radio transmissions”; see para 0058 “The prioritization of the D2D radio transmissions may also be based on a capability of the second UE 20. For example, if the second UE 20 has an advanced receiver, so that it is able to receive the two co-channel transmissions from the first UE 20 and the third UE 40”)  the second SCI including a second priority information (see para 0055 “the SCI 303 may indicate a priority of the intended D2D radio transmission by the third UE 40. For example, such priority could be indicated by a PPPP in the SCI 303”)
Belleschi doesn’t teach identifying whether a feedback associated with the first data and a feedback associated with the second data are enabled based on the first SCI and the second SCI;  identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped and the feedback associated with the first data and the feedback associated with the second data are enabled ;and
transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.  
Desai (US 2019/0052436 A1) identifying whether a feedback associated with the first data and a feedback associated with the second data are enabled based on the first SCI and the second SCI (see para 0035 “The operations further include transmitting, to a second mobile device, an SCI associated with the data packet on a PSCCH. The SCI indicates the ACK/NACK resources associated with the data packet,”; see para 0140 “two SCIs...from vehicle 274, and .. from vehicle 276.”)[ since SCI indicates the ACK/NAC resources, it implies ACK/NACL are enabled]
identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped and the feedback associated with the first data and the feedback associated with the second data are enabled (See para 0139 “The feedback from vehicle 274 and from vehicle 276 may collide at vehicle 272 when the feedback is transmitted at the same time on the same resources… the feedback from vehicle 274 is delayed,”; 0032 “determining to transmit the ACK or the NACK before transmitting a second ACK or NACK corresponding to the second data packet, in accordance with a priority level”; see para 0035 “The operations further include transmitting, to a second mobile device, an SCI associated with the data packet on a PSCCH. The SCI indicates the ACK/NACK resources associated with the data packet,”; see para 0140 “two SCIs...from vehicle 274, and .. from vehicle 276.”)[ since SCI indicates the ACK/NAC resources, it implies ACK/NACL are enabled; ACK/NACK is based on the priority in the SCIs ];and
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped in the system of Belleschi. The motivation is to prevent collision (Desai : see para 0158)
Modified Belleschi doesn’t teach transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.
Lee teaches transmit a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information. (See para 0267 “If a transmission time of the ACK/NACK information for the unicast data and a transmission time of the ACK/NACK information for the multicast data overlap, the UE may shift  a transmission time of the ACK/NACK information having a lower priority based on priority (S1720). See para 0282 “the UE may transmit ACK/NACK information for the unicast data and ACK/NACK information for the multicast data based on the shifted transmission time (S1730)”)[ when there is overlap between ACKs resources, ACK associated with the lower (smaller) priority is being transmitted by using shifted transmission time.]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information in the system of Belleschi. The motivation is to delay transmission of ACK/NACK for data having a relatively low priority. (Lee: see para 0267)

Regarding claims 15, 17, Belleschi doesn’t teach wherein the feedback signal is obtained based on a cyclic shift indicating a value of the first feedback information. 
Lee teaches the feedback signal is obtained based on a cyclic shift indicating a value of the first feedback information. (see para 0129 “Time, frequency, and code resources used for transmission of an ACK/NACK signal are known as ACK/NACK resources or PUCCH resources. As described above, the index of the ACK/NACK resource (ACK/NACK resource index or PUCCH index) required for transmitting the ACK/NACK signal on the PUCCH may be expressed as at least any one of the orthogonal sequence index i, the cyclic shift index I.sub.cs, the resource block index m and an index for obtaining the three indices.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the feedback signal is obtained based on a cyclic shift indicating a value of the first feedback information in the system of modified Belleschi. The motivation is to use index of resource for transmission of an ACK/NACK signal.(Lee: see para 0129)

Regarding claims 16,18, Belleschi doesn’t teach wherein the resource for the first feedback is further indicated by a higher layer signaling.
Lee teaches the resource for the first feedback is further indicated by a higher layer signaling. (See para 0101 “The base station may assign a resource ..as an RRC signal”; para0113 “The number of resource blocks (N (2)RB) that may be used in the PUCCH formats 2/2a/2b in which a CQI is transmitted may be indicated to the terminal”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the resource for the first feedback is further indicated by a higher layer signaling in the system of modified Belleschi. The motivation is to use the resource for transmitting CQI feedback. (Lee: see para 0113).


10.      Claim(s) 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 unpatentable over Belleschi (US 20210219320 A1) and Desai (US 2019/0052436 A1)  in view of Lee (US 20190132104) and further in view of Hu (US 2020/0305176 A1) 


Regarding claims 2, 9, Modified Belleschi doesn’t teach wherein the first priority information and the second priority information are associated with a quality of service (QoS) of the first data and the second data, respectively.
Hu teaches wherein the first priority information and the second priority information are associated with a quality of service (QoS) of the first data and the second data, respectively (see para 0136 “The data (e.g., the BSMs) may be classified into different priorities, e.g., according to the importance and/or urgency of the data”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first priority information and the second priority information are associated with a quality of service (QoS) in the system of modified Belleschi. The motivation is to transmit data in terms of data rate, latency and reliability (Hu: See para 0165)

Regarding claims 3, 10, Modified Belleschi doesn’t teach teaches wherein the resource for the first feedback information is indicated by information on the resource for the first feedback information included in the first SCI 
Hu teaches wherein the resource for the first feedback information is indicated by information on the resource for the first feedback information included in the first SCI (See para 0062 “The SA may be indicative of the determined feedback radio resource. For example, the reception of the data may further comprise receiving the SA (e.g., SCI), which is indicative of the feedback radio resource for the control feedback.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the resource for the first feedback information is indicated by information on the resource for the first feedback information included in the first SCI in the system of modified Belleschi. The motivation is to receive feedback on the feedback radio resource (Hu: See para 0009)


11.    Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 unpatentable over Belleschi (US 20210219320 A1) and Desai (US 2019/0052436 A1) in view of Lee (US 20190132104) and further in view of Yu (US 20200236666).

Regarding claim 19, 20 Modified Belleschi doesn’t teach wherein the first SCI further includes an indicator indicating whether the feedback associated with the first data is enabled or disabled.
Yu (US 20200236666) teaches the first SCI further includes an indicator indicating whether the feedback associated with the first data is enabled or disabled (see para 0071 “the remote UE 205 transmits the indicator 520 of (HARQ) feedback information and indication of associated data transmission in SCI.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine indicator for the feedback associated with the first data in the system of modified Belleschi. The motivation is to represent ACK/NACK status. (Yu: see para 0070)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMIT KAUR/Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416